TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00209-CV


In re Ruben Guerrero




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relator Ruben Guerrero has filed a pro se petition for writ of mandamus.  In the
petition, Guerrero asks this Court to direct the Travis County District Clerk to deliver to the
Texas Court of Criminal Appeals documents concerning a habeas corpus proceeding filed
pursuant to article 11.07 of the Texas Code of Criminal Procedure.  See Tex. Code Crim. Proc. Ann.
art. 11.07, § 3(c) (West Supp. 2011).
		Article 11.07 vests exclusive appellate jurisdiction over post-conviction writs of
habeas corpus in felony cases in the court of criminal appeals.  See Tex. Code Crim. Proc. Ann.
art. 11.07 (West Supp. 2010); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals
for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re Watson, 253 S.W.3d 319,
320 (Tex. App.--Amarillo 2008, orig. proceeding).  Thus, intermediate appellate courts have no
jurisdiction in such matters.  See In re Briscoe, 230 S.W.3d 196 (Tex. App.--Houston [14th Dist.]
2006, orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.--Houston [1st Dist.] 2001,
orig. proceeding).

		Accordingly, we dismiss the petition for want of jurisdiction.


						___________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Filed:   April 12, 2012